DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “computing device configured to manage” and “processor configured to cause” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,432,373.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/187,680
1. A method for managing access to resources, the method comprising, at a computing device: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  





























2. The method of claim 1, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
3. The method of claim 1, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
4. The method of claim 1, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
5. The method of claim 1, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
6. The method of claim 1, wherein the set of access credentials includes at least one of a key, a password, or a certificate.  
7. The method of claim 1, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.  
8. A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a computing device, cause the computing device to managing access to resources, by carrying out steps that include: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
9. The non-transitory computer readable storage medium of claim 8, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
10. The non-transitory computer readable storage medium of claim 8, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
11. The non-transitory computer readable storage medium of claim 8, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
12. The non-transitory computer readable storage medium of claim 8, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
13. The non-transitory computer readable storage medium of claim 8, wherein the set of access credentials includes at least one of a key, a password, or a certificate.  
14. The non-transitory computer readable storage medium of claim 8, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.  
15. A computing device configured to manage access to resources, the computing device comprising a processor configured to cause the computing device to carry out steps that include: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
16. The computing device of claim 15, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
17. The computing device of claim 15, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
18. The computing device of claim 15, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
19. The computing device of claim 15, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
20. The computing device of claim 15, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
U.S. Patent 9,432,373
1. A method for authorizing access to content stored on a local cloud, the method comprising:
receiving, at a librarian service operating on a master device, a request from a first device to provide a third device with access to the content stored on a second device, wherein:
the first device and the second device are associated with a first user account,
the third device is associated with a second user account, and
the librarian service selects the first and second devices to form the local cloud associated with the first user account based on one or more resources of each of the first and second devices made available for the local cloud;
receiving, at the librarian service from the second device, an indication that the third device associated with the second user account is authorized to access the content stored on the second device;
determining, at the librarian service, whether the third device associated with the second user account is known to the librarian service, wherein said determining involves determining whether the third device has been made available to the librarian service to form another local cloud;
when the third device associated with the second user account is determined to be known to the librarian service:
identifying credentials associated with the second user account, and
when the credentials are already installed at the third device associated with the second user account, associating the credentials with the content to provide the third device authorization to access the content; and
providing by the librarian service, addressing information for the local cloud to the third device associated with the second user account, wherein the addressing information is used by the third device to connect to the local cloud to gain access to the content stored on the second device.
2. The method of claim 1, further comprising:
identifying the first user account associated with the request; and
determining access rights for the content based on the request.
3. The method of claim 1, wherein the request comprises identifying information associated with the second user account.
4. The method of claim 3, wherein the identifying information comprises at least one of:
an email address; and
a telephone number.
5. The method of claim 1, further comprising:
determining that the third device associated with the second user account is new to the librarian service; and
generating new credentials for the second user account.
6. The method of claim 1, wherein identifying credentials associated with the second user account comprises retrieving previously generated credentials associated with the second user account.
7. The method of claim 1, further comprising:
adding the credentials to an access control list associated with the content.
8. The method of claim 1, wherein providing the addressing information for the local cloud further comprises:
providing, to the third device associated with the second user account, a network address for at least one node of the local cloud.
9. The method of claim 8, wherein:
the at least one node operates a service indicating how to access the content.
10. The method of claim 1, further comprising:
adding the content to the another local cloud associated with the second user account.
11. The method of claim 1, further comprising:
providing, to the third device associated with the second user account, an instruction to operate a particular application used to access the content.
12. An electronic device for controlling access to content in local clouds, the electronic device comprising a processor configured to:
identify a plurality of devices associated with a first user account;
define a local cloud comprising the plurality of devices associated with the first user account, wherein the local cloud is defined based on one or more resources of each device of the plurality of devices made available for the local cloud;
receive, at a librarian service operating on the electronic device, a request from a first device in the local cloud to allow a third device access to the content stored on a second device in the local cloud, wherein the third device is associated with a second user account;
receive, at the librarian service from the second device, an indication that the third device associated with the second user account is authorized to access the content stored on the second device;
determine whether the third device associated with the second user account is known to the librarian service, wherein to determine whether the third device is known to the librarian service the processor is further configured to determine whether the third device has been made available to the librarian service to form another local cloud;
when the third device associated with the second user account is determined to be known to the librarian service:
identify credentials associated with the second user account, and
when the credentials are already installed at the third device associated with the second user account, associate the credentials with the content to provide the third device authorization to access the content; and
provide addressing information for the local cloud to the third device associated with the second user account, wherein the addressing information is used by the third device to connect to the local cloud to gain access to the content stored on the second device.
13. The electronic device of claim 12, wherein the processor is further configured to:
provide an indication to the third device associated with the second user account of available access to the local cloud.
14. The electronic device of claim 13, wherein to provide the addressing information for the local cloud the processor is further configured to:
provide, to the third device associated with the second user account, a network address for at least one node of the local cloud.
15. The electronic device of claim 12, wherein the processor is further configured to:
receive a request from the third device for available local clouds; and
provide identifying information for the local cloud to the third device in response to receiving the request.
16. The electronic device of claim 12, wherein the processor is further configured to:
determine that the third device is not known to the librarian service;
generate new credentials for the second user account; and
transmit the new credentials to the third device.
17. The electronic device of claim 16, wherein the processor is further configured to:
associate the new credentials with an access list of the local cloud.
18. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor included in a computing device, cause the computing device to authorize access to content stored on a local cloud, by carrying out steps that include:
receiving, at a librarian service operating on a master device, a request from a first device to provide a third device with access to the content stored on a second device, wherein:
the first device and the second device are associated with a first user account,
the third device is associated with a second user account, and
the librarian service selects the first and second devices to form the local cloud associated with the first user account based on one or more resources of each of the first and second devices made available for the local cloud;
receiving, at the librarian service from the second device, an indication that the third device associated with the second user account is authorized to access the content stored on the second device;
determining, at the librarian service, whether the third device associated with the second user account is known to the librarian service, wherein said determining involves determining whether the third device has been made available to the librarian service to form another local cloud;
when the third device associated with the second user account is determined to be known to the librarian service:
identifying credentials associated with the second user account, and
when the credentials are already installed at the third device associated with the second user account, associating the credentials with the content to provide the third device authorization to access the content; and
providing, by the librarian service, addressing information for the local cloud to the third device associated with the second user account, wherein the addressing information is used by the third device to connect to the local cloud to gain access to the content stored on the second device.
19. The non-transitory computer-readable storage medium of claim 18, wherein the steps further include:
determining that the third device associated with the second user account is new to the librarian service; and
generating new credentials for the second user account.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,432,629.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/187,680
1. A method for managing access to resources, the method comprising, at a computing device: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
2. The method of claim 1, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
3. The method of claim 1, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
4. The method of claim 1, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
5. The method of claim 1, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
6. The method of claim 1, wherein the set of access credentials includes at least one of a key, a password, or a certificate.  
7. The method of claim 1, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.  




















8. A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a computing device, cause the computing device to managing access to resources, by carrying out steps that include: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
9. The non-transitory computer readable storage medium of claim 8, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
10. The non-transitory computer readable storage medium of claim 8, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
11. The non-transitory computer readable storage medium of claim 8, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
12. The non-transitory computer readable storage medium of claim 8, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
13. The non-transitory computer readable storage medium of claim 8, wherein the set of access credentials includes at least one of a key, a password, or a certificate.  
14. The non-transitory computer readable storage medium of claim 8, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.  











15. A computing device configured to manage access to resources, the computing device comprising a processor configured to cause the computing device to carry out steps that include: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
16. The computing device of claim 15, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
17. The computing device of claim 15, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
18. The computing device of claim 15, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
19. The computing device of claim 15, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
20. The computing device of claim 15, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
U.S. Patent 10,432,629
1. A method for managing access to resources stored on a network storage system, the method comprising, at a master device:
managing a plurality of computing devices that form the network storage system, wherein the network storage system enables the plurality of computing devices to access at least one resource provided by at least one computing device of the plurality of computing devices;
receiving, from a first computing device of the plurality of computing devices, a selection of the at least one resource to be shared with a second computing device of the plurality of computing devices; and
in response to determining that the second computing device is unknown to the master device:
generating a set of access credentials associated with the at least one resource,
identifying, among the plurality of computing devices, a computing device that manages the at least one resource,
causing the computing device to bind the set of access credentials to the at least one resource,
causing the set of access credentials to be installed on the second computing device, and
providing lookup information for the at least one resource to the second computing device to enable the second computing device to access the at least one resource.
2. The method of claim 1, wherein the second computing device is unknown to the master device when the set of access credentials have not previously been installed on the second computing device.
3. The method of claim 1, wherein the selection of the at least one resource to be shared with the second computing device includes a request to add the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
4. The method of claim 1, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
5. The method of claim 1, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.
6. The method of claim 1, wherein the lookup information is provided in at least one of a Uniform Resource Locator (URL) link, an email, or a file attached to the email.
7. The method of claim 1, further comprising:
adding the second computing device to a list of trusted computing devices that are permitted to access the at least one resource stored on the network storage system.
8. The method of claim 1, wherein each computing device of the plurality of computing devices is associated with a different user.
15. At least one non-transitory computer-readable medium containing instructions that, when executed by at least one processor of a master device, cause the master device to manage access to resources stored on a network storage system, by performing steps that include:
managing a plurality of computing devices that form the network storage system, wherein the network storage system enables the plurality of computing devices to access at least one resource provided by at least one computing device of the plurality of computing devices;
receiving, from a first computing device of the plurality of computing devices, a selection of the at least one resource to be shared with a second computing device of the plurality of computing devices; and
in response to determining that the second computing device is unknown to the master device:
generating a set of access credentials associated with the at least one resource,
identifying, among the plurality of computing devices, a computing device that manages the at least one resource,
causing the computing device to bind the set of access credentials to the at least one resource,
causing the set of access credentials to be installed on the second computing device, and
providing lookup information for the at least one resource to the second computing device to enable the second computing device to access the at least one resource.
16. The at least one non-transitory computer-readable medium of claim 15, wherein the selection of the at least one resource to be shared with the second computing device includes a request to add the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
17. The at least one non-transitory computer-readable medium of claim 15, wherein the set of access credentials dictates types of privileges associated with accessing the at least one resource.
18. The at least one non-transitory computer-readable medium of claim 15, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
19. The at least one non-transitory computer-readable medium of claim 15, wherein the lookup information is provided in at least one of a Uniform Resource Locator (URL) link, an email, or a file attached to the email.
20. The at least one non-transitory computer-readable medium of claim 15, wherein each computing device of the plurality of computing devices is associated with a different user.

9. A master device configured to manage access to resources stored on a network storage system, comprising:
a processor; and
a memory containing instructions that, when executed by the processor, cause the master device to perform steps that include:
managing a plurality of computing devices that form the network storage system, wherein the network storage system enables the plurality of computing devices to access at least one resource provided by at least one computing device of the plurality of computing devices;
receiving, from a first computing device of the plurality of computing devices, a selection of the at least one resource to be shared with a second computing device of the plurality of computing devices; and
in response to determining that the second computing device is unknown to the master device:
generating a set of access credentials associated with the at least one resource,
identifying, among the plurality of computing devices, a computing device that manages the at least one resource,
causing the computing device to bind the set of access credentials to the at least one resource,
causing the set of access credentials to be installed on the second computing device, and
providing lookup information for the at least one resource to the second computing device to enable the second computing device to access the at least one resource.
10. The master device of claim 9, wherein the second computing device is unknown to the master device when the set of access credentials have not previously been installed on the second computing device.
11. The master device of claim 9, wherein the selection of the at least one resource to be shared with the second computing device includes a request to add the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
12. The master device of claim 9, wherein subsequent to providing lookup information for the at least one resource to the second computing device, the steps further include:
adding the second computing device to a list of trusted computing devices that are permitted to access to the at least one resource stored on the network storage system.
13. The master device of claim 9, wherein the lookup information for the at least one resource is provided in the set of access credentials.
14. The master device of claim 9, wherein each computing device of the plurality of computing devices is associated with a different user.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,938,818.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.

17/187,680
1. A method for managing access to resources, the method comprising, at a computing device: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
2. The method of claim 1, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
3. The method of claim 1, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
4. The method of claim 1, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
5. The method of claim 1, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
6. The method of claim 1, wherein the set of access credentials includes at least one of a key, a password, or a certificate.  
7. The method of claim 1, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.  


8. A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a computing device, cause the computing device to managing access to resources, by carrying out steps that include: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
9. The non-transitory computer readable storage medium of claim 8, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
10. The non-transitory computer readable storage medium of claim 8, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
11. The non-transitory computer readable storage medium of claim 8, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
12. The non-transitory computer readable storage medium of claim 8, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
13. The non-transitory computer readable storage medium of claim 8, wherein the set of access credentials includes at least one of a key, a password, or a certificate.  
14. The non-transitory computer readable storage medium of claim 8, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.  






15. A computing device configured to manage access to resources, the computing device comprising a processor configured to cause the computing device to carry out steps that include: receiving, from a master device, a first request to bind a set of access credentials to at least one resource managed by the computing device; receiving, from a second computing device, a second request to access the at least one resource, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and permitting the second computing device to access the at least one resource.  
16. The computing device of claim 15, wherein prior to the second computing device issuing the second request, the master device causes the second computing device to install the set of access credentials and lookup information for accessing the at least one resource.  
17. The computing device of claim 15, wherein the master device issues the first request in response to receiving, from a first computing device, a third request to share the at least one resource with the second computing device.  
18. The computing device of claim 15, wherein the master device, prior to issuing the first request, generates the set of access credentials for the at least one resource.  
19. The computing device of claim 15, wherein the master device, prior to issuing the first request, identifies that the computing device manages the at least one resource.  
20. The computing device of claim 15, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
U.S. Patent 10,938,818
1. A method for managing access to resources, the method comprising, at a master device:
receiving, from a first computing device, an indication of at least one resource to be shared with a second computing device;
generating a set of access credentials associated with the at least one resource;
identifying a computing device that manages the at least one resource;
causing the computing device to bind the set of access credentials to the at least one resource;
causing the second computing device to install:
the set of access credentials, and
lookup information for accessing the at least one resource.
2. The method of claim 1, wherein the second computing device is unknown to the master device when the set of access credentials is not already installed on the second computing device.
3. The method of claim 1, wherein the indication of the at least one resource to be shared with the second computing device includes a request to add the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
4. The method of claim 1, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
5. The method of claim 1, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.
6. The method of claim 1, wherein the lookup information is provided in at least one of a Uniform Resource Locator (URL) link, an email, or a file attached to the email.
7. The method of claim 1, further comprising:
adding the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
8. At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a master device, cause the master device to manage access to resources, by carrying out steps that include:
receiving, from a first computing device, an indication of at least one resource to be shared with a second computing device;
generating a set of access credentials associated with the at least one resource;
identifying a computing device that manages the at least one resource;
causing the computing device to bind the set of access credentials to the at least one resource;
causing the second computing device to install:
the set of access credentials, and
lookup information for accessing the at least one resource.
9. The at least one non-transitory computer readable storage medium of claim 8, wherein the second computing device is unknown to the master device when the set of access credentials is not already installed on the second computing device.
10. The at least one non-transitory computer readable storage medium of claim 8, wherein the indication of the at least one resource to be shared with the second computing device includes a request to add the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
11. The at least one non-transitory computer readable storage medium of claim 8, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
12. The at least one non-transitory computer readable storage medium of claim 8, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.
13. The at least one non-transitory computer readable storage medium of claim 8, wherein the lookup information is provided in at least one of a Uniform Resource Locator (URL) link, an email, or a file attached to the email.
14. The at least one non-transitory computer readable storage medium of claim 8, wherein the steps further include:
adding the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
15. A master device configured to manage access to resources, the master device comprising:
at least one processor; and
at least one memory storing instructions that, when executed by the at least one processor, cause the master device to perform steps that include:
receiving, from a first computing device, an indication of at least one resource to be shared with a second computing device;
generating a set of access credentials associated with the at least one resource;
identifying a computing device that manages the at least one resource;
causing the computing device to bind the set of access credentials to the at least one resource;
causing the second computing device to install:
the set of access credentials, and
lookup information for accessing the at least one resource.
16. The master device of claim 15, wherein the second computing device is unknown to the master device when the set of access credentials is not already installed on the second computing device.
17. The master device of claim 15, wherein the indication of the at least one resource to be shared with the second computing device includes a request to add the second computing device to a list of trusted computing devices that are permitted to access the at least one resource.
18. The master device of claim 15, wherein the set of access credentials includes at least one of a key, a password, or a certificate.
19. The master device of claim 15, wherein the set of access credentials dictates one or more types of privileges associated with accessing the at least one resource.
20. The master device of claim 15, wherein the lookup information is provided in at least one of a Uniform Resource Locator (URL) link, an email, or a file attached to the email.



Allowable Subject Matter
Claims 1-20 are allowed, however they are currently rejected under obvious-type double patenting requiring the filing of terminal disclaimers.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Zellner, U.S. Patent 7,7860,809 disclose of generating a set of access credential for a resource (col. 5, lines 42-48, having digital rights management enforce licensing terms on another device (col. 5, lines 42-48 and col. 7, lines 4-14), and providing lookup information for the resource that dictates the digital rights management information on the second device (col. 5, lines 42-48 and col. 7, lines 4-14).
As per claims 1, 8, and 15, it was not found to be taught in the prior art at least for receiving a first request to bind a set of access credentials to at least one resource managed by a computing device from a master device; receiving a second request to access the at least one resource from a second computing device, wherein the second request includes lookup information for accessing the at least one resource and includes the set of access credentials; and then permitting the second computing device to access the at least one resource.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scapa, WO 2010/108006 A2 is relied upon for disclosing of licensing the use of executable content on a device that includes providing a total number of licensed tokens from a license pool, and assign the tokens to each distinct executable content on a device, see abstract.
Yuan, US 2020/0028838 is relied upon for disclosing of password and account information for target resources, and having an associated relationship between the account allowed to access the targeted resource, which includes access rights for configuration of the target resource, see paragraph 0067.
Fang et al, TW 202046675 is relied upon for disclosing of a controller that corresponds to a binding device, according to a digest file and key factor that performs an authentication operation, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431